The charge in the affidavit that the defendant “being then and there a known thief” is sufficient without setting forth the facts from which he is known as a thief. His general course of conduct or reputation with respect to being a thief is thereby put in issue.
The evidence of his conviction, inprisonment at St. Louis and subsequent parol by Gov. Polk was hearsay and erroneous; but there could be no prejudice, as it was also shown by his own admission.
The information conveyed by the police department .of St. Louis concerning his general reputation was not hearsay, the rule as stated in Greenl. Ev., Section 101, and quoted in the ease of Upthegrove v. State, 37 O. S., 662, being as follows:
“Upon the same principle it is considered that evidence of general reputation, reputed ownership, public rumor, general notoriety and the like, though composed of the speech of third persons, not under oath, is original evidence and not hearsay.”
We find no prejudicial error in the record, and the judgment will be affirmed.